Title: From John Adams to Tristram Dalton, 26 April 1785
From: Adams, John
To: Dalton, Tristram


          
            Dear Sir.
            Auteuil April 26. 1785.
          
          My Son is going home, and for his sake as well as my own, I will not let him go without a Line to you.
          We are glad to find that Congress are in a Place where they may be comfortably accommodated, and are anxious to learn their Decisions. probably they may adjourn in June, but I hope they will accomplish something towards raising a Fund for the payment of the Interest of their Debts abroad and at home. without this their Credit will suffer. There is the Interest of seven millions of Guilders to pay in Holland for money borrowed under my signature, and I dont believe that I could pay it, out of my private Fortune, if it should be demanded of me. The rent of my Farm in Braintree and my House in Boston, is by no means adequate to it. and my Dutch Friends in general Love their Money so much better than me, that I don’t know what they will do to me, if the public leaves me in the Lurch.
          By the last Letters from N. York there is a probability that Mr: Rutledge may be sent to London, or some other Gentleman. I hope he will succeed, for he is a very good man, and bring the English to more rational Conduct. But he must endeavour to bring Americans into good humour too. His success in England will depend in some measure on his Success at home in bringing our Citizens to a right way of thinking and acting. He that will have Equity must do Equity, and qui sentit commodum, Sentire debet et onus are maxims, that I learnt at the Bar, and I find the Corps Diplomatique but another kind of Bar, who drink richer Wines, and live in greater Pomp, but do not understand their Maxims so well. Our People must not touch the Treaty in Word or Deed if they would strengthen the Hands of their Minister in London.
          Secondly. nothing would aid him more than a prompt and effectual Plan for paying the Interest of our Debt in Holland. You may think me a little Wild, but I really believe it is in the power of America to distress England, and to make it feel our Importance in this Way. If the People of America would establish certain Taxes, and Funds for the Payment of Interest in Holland, their Credit there, would be the best. American stock would be the highest upon Change, and we might even prevail with Capitalists, who have large sums in the British Stocks to sell out in order to purchase ours, an operation which would be instantly felt in the stock Exchange in London.
          Thirdly, consider, whether the article of our Confederation, which authorises Congress to treat with foreign Powers, is not encumbered with Exceptions in respect to Treaties of Commerce which must be revised.
          Fourthly. if any partial Laws are made in any of the States, unfavourable to British Navigation or Manufactures, which may be proper & necessary for what I know, should they not be made upon Condition, and to be void in Case a Treaty should be made with contrary stipulations in it?
          Fourthly to be upon their guard against false Reports and Misrepresentations. There are many Strangers in America from Nations who do not wish to see good humour and a good understanding restored, and perhaps some Natives and even good Patriots may have contracted Friendships received Favours or conceived Sentiments, which dispose them to believe unfavourable Accounts too rashly. even Habit and long Resentments very naturally excited and justly entertained before and during the War, may now mislead.
          My Paper is too short for more Politics. have you been teaching your Son, Mathematics. if you have not, you have a Pleasure to come. A few Evenings spent with mine, instead of Cards with the fashionable World, have shewn me that after thirty years Interruption a Man loves them as well as ever.
          yours,
        